                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                            IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   RICHARD DENT, JEREMY NEWBERRY,                           No. C 14-02324 WHA
                                                                         11   ROY GREEN, J.D. HILL, KEITH VAN
United States District Court




                                                                              HORNE, RON STONE, RON PRITCHARD,
                                                                              JAMES MCMAHON, MARCELLUS
                               For the Northern District of California




                                                                         12   WILEY, and JONATHAN REX HADNOT,
                                                                         13   on behalf of themselves and all others
                                                                              similarly situated,
                                                                         14                                                            JUDGMENT
                                                                                            Plaintiffs,
                                                                         15     v.
                                                                         16   NATIONAL FOOTBALL LEAGUE,
                                                                         17   a New York unincorporated association,

                                                                         18                 Defendant.
                                                                                                                       /
                                                                         19
                                                                         20          For the reasons stated in the accompanying order dismissing the third amended

                                                                         21   complaint, FINAL JUDGMENT IS HEREBY ENTERED in favor of defendant National Football

                                                                         22   League and against plaintiffs. The Clerk SHALL CLOSE THE FILE.

                                                                         23
                                                                         24          IT IS SO ORDERED.

                                                                         25
                                                                         26   Dated: April 18, 2019.
                                                                                                                               WILLIAM ALSUP
                                                                         27                                                    UNITED STATES DISTRICT JUDGE

                                                                         28
